Citation Nr: 0526653	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  00-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. §§ 1151, 1310, or 1318.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.



WITNESSES AT HEARING ON APPEAL

Appellant and son





ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran, who died in October 1999, served on active duty 
from July 1942 to October 1945.  His awards and decorations 
included the Combat Infantryman Badge and Purple Heart Medal.  
The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decision dated March 2000 and 
January 2002 from the Albuquerque, New Mexico Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the veteran's claim for dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. §§ 1151, 1310, or 
1318.

This claim came before the Board in January 2003, where the 
appellant's claim was denied.  She then timely appealed the 
Board's decision and in December 2004 the United States Court 
of Appeals for Veterans Claims (Court) vacated the January 
2003 Board decision and remanded this claim for further 
adjudication.


REMAND

?	This claim is remanded to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).
?	This claim is remanded to schedule the appellant for a 
hearing at the RO.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The December 2004 Court decision vacated and remanded this 
claim due to insufficient notice provided to the appellant.  
The Appeals Management Center (AMC) or the RO must comply 
with the requirements set forth by the VCAA.

The Court remand also stated that VA had failed to provide an 
adequate examination of the veteran's file to determine 
whether his death was caused by his service connected 
disability.  As the Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  The AMC or RO must 
also schedule a review of the veteran's file to determine 
whether or not the veteran's death was related to his service 
connected disability.  

The appellant's attorney additionally submitted a request in 
September 2005 that requested a hearing at the RO to present 
additional evidence.  After the aforementioned development 
has been accomplished, the appellant should be scheduled for 
a RO hearing.

Accordingly, this case is REMANDED for the following actions:

1.  The AMC/RO must ensure that all provisions of VCAA 
are properly applied in the development of the claim.  
Specifically, the AMC/RO must inform the appellant of 
the following with regard to her claim for DIC.

a.  The AMC/RO must inform the 
appellant of the information 
and evidence not of record that 
is necessary to substantiate 
the claim.  See 38 U.S.C.A. 
§ 5103(West 2002) and 38 C.F.R. 
§ 3.159(b)(1) (2004).

b.  The AMC/RO must inform the 
appellant of the information 
and evidence the VA will seek 
to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

c.  The AMC/RO must inform the 
appellant of the information 
and evidence the appellant is 
expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).

d.  The AMC/RO must request 
that the appellant provide any 
evidence in her possession that 
pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).

2.  After the AMC/RO has accomplished the above 
directives, the appellant must be scheduled for a RO 
hearing.

3.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the appellant.  After the 
appellant has had an adequate opportunity to respond, 
the appeal should be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

